Citation Nr: 1535767	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  12-34 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. §1151, for shingles and its associated complications, claimed to have resulted from treatment at the West Los Angeles VA Medical Center.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1955 to October 1962. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO denied entitlement to section 1151 compensation benefits for shingles.  The Veteran filed a notice of disagreement (NOD) in May 2010, and the RO issued a statement of the case (SOC) in August 2012.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in October 2012. 

In July 2014, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is associated with the Virtual VA claims file.  During the hearing, the undersigned Veterans Law Judge granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).

In December 2014, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After  accomplishing further action, the AMC continued to deny the 1151 claim (as reflected in a June 2015 supplemental SOC (SSOC)) and returned the matter to the Board.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  
For the reasons expressed below, the matter on appeal is, again, being remanded to the agency of original jurisdiction (AOJ). VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the record reveals that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

In support of his claim for compensation under 38 U.S.C.A. § 1151, the Veteran has asserted that, despite seeking treatment at the West Los Angeles VA Medical Center (VAMC) in March and June 2007, he developed shingles, as well as herpes zoster and post-herpetic neuralgia, because (1) VA did not have the shingles vaccine available to administer to him in a timely manner, (2) VA did not administer the vaccine to him (which would have prevented his shingles), and (3) VA did not inform him that he could have gotten the vaccine from a local pharmacy and have it administered by a VA physician.  See Veteran statement dated May 2010; July 2014 hearing transcript.  The Veteran has asserted that directives were in place for VA to provide the shingles vaccine to everyone over the age of 65 and that not receiving the vaccine was the direct, proximate cause of his developing shingles.  Id.

In December 2014, the Board remanded this claim for additional development, to include obtaining a VA opinion addressing whether the Veteran currently has shingles and associated complications, including herpes zoster and post-herpetic neuralgia, and if so, (1) whether it is at least as likely as not that his shingles and its associated complications are a result of the VA's nontreatment or mistreatment of his disability during 2004 and, if so, (2) whether the proximate cause of such disability was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.

In June 2015, a VA physician reviewed the claims file and noted the Veteran's medical history regarding the development and treatment of his shingles and associated complications, including post-herpetic neuralgia, and ocular herpes zoster.  The VA physician also noted the history regarding the initial FDA approval of the shingles vaccine, CDC recommendation for use, and availability of the shingles vaccine to VA.  Thereafter, the VA physician opined that it is less likely than not that the Veteran's herpes zoster, residual post-herpetic neuralgia, and eye/eyelid involvement were the result of negligence, carelessness, lack of proper skill, or other incidence of fault on the part of his VA providers furnishing care, noting that the Veteran was appropriately and expeditiously diagnosed, treated and referred to an eye specialist at the time of his presentation in October 2007 with a rash on his forehead.  

While the VA examiner reviewed the record and provided an opinion, the Board finds the opinion is inadequate because the examiner only addressed a portion of the questions posed.  Indeed, while the June 2015 VA physician noted the Veteran developed shingles, post-herpetic neuralgia, and ocular herpes zoster, he did not specifically address if those disabilities were incurred as a result of the VA's nontreatment or mistreatment of his disability during 2003 or 2004.  Instead, the June 2015 VA examiner merely noted that the Veteran developed those disabilities and skipped to the subsequent prong of whether those disabilities were the result of negligence or other incidence of fault, without addressing the initial criteria of additional disability caused by VA care.  The June 2015 VA examiner also failed to address whether the development of the Veteran's shingles, post-herpetic neuralgia, and/or ocular herpes zoster was an event not reasonably foreseeable.  The Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of a claim.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  


Therefore, this claim must again be remanded for the AOJ to obtain an further medical opinion-preferably, from the prior examiner or another appropriate physician based on claims file review (if possible).   See Stegall, 11 Vet. App. at 271.  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007);.  

On remand, the physician designated to provide the medical opinion will be afforded an opportunity to review the additional VA treatment records from the West Los Angeles VAMC that have been associated with the evidentiary record since the last remand, specifically those dated prior to his initial presentation for treatment of herpes zoster/shingles in October 2007.  

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Arrange to obtain an addendum opinion from the VA physician who provided the June 2015 opinion on the section 1151 claim.  

If that physician no longer works for VA or is otherwise unavailable, document that fact in the record, and arrange to obtain medical opinions from another, appropriate physician based on claims file review (if possible).  Only arrange for another examination of the Veteran to obtain the medical opinions sought if deemed necessary in the judgment of the physician designated to provide the addendum opinion. 

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the report should include discussion of the Veteran's documented medical history and assertions.

The physician should render an opinion, consistent with the record and sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's shingles, post-herpetic neuralgia, and/or ocular herpes zoster were incurred as a result care received at the West Los Angeles VAMC during 2003 and 2004, to include inadequate or nontreatment of his disability.

If the physician determines that the Veteran's shingles, post-herpetic neuralgia, and/or ocular herpes zoster constitute additional disability incurred, the physician should also opine as to whether the proximate cause of such additional disability was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.  An opinion must be provided with respect to both (a) and (b).  

In addressing the above, the physician should consider and discuss the Veteran's development and progression of shingles, post-herpetic neuralgia, and/or ocular herpes zoster.  The physician should comment as to whether, in providing the Veteran's care at the West Los Angeles VAMC, any VA health professional failed to exercise the degree of care that would be expected of a reasonable health care provider. 

The physician must consider and discuss all pertinent lay and medical evidence (to include the June 2008 letter from D.B. and the VA treatment records from the West Los Angeles VAMC dated prior to his initial presentation for treatment of herpes zoster/shingles in October 2007). 

Complete, clearly-stated rationale for the conclusions reached, must be provided.  

2.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the claims file since the last adjudication) and legal authority.

4.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




